PER CURIAM.
The affidavits make it clear that the petitioners did
finally emerge out of this maelstrom of contradictions with their claims *689all passed upon. We think that the judgment in favor of Aronstam was obtained fairly, and that neither he nor counsel Cor Mrs. James deserve criticism in relation to it.
Aronstam’s suit is under section 9 of the Trading with the Enemy Act (Comp. St. 1918, Comp. St. Ann. Supp. 1919, § SllSj/áe), and the funds of the respondent Mrs. James arc in the treasury of the United States awaiting the determination of it. The petitioners had no lien upon these funds under section 1405 of the Code of Civil Procedure of New York, because they are not chattels nor subject to levy by execution.
The District Court is not distributing a fund in which the petitioners have any interest entitling them to intervene under equity rule 37 (33 Sup. Ct. xxviii), or enabling them as citizens of a foreign country to sue elsewhere than in the District of Columbia.
Entertaining these views, we think there is no merit in the motion for a stay, which is accordingly denied.